         Case 1:19-cv-09776-SLC Document 26 Filed 02/26/21 Page 1 of 40




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JOSEPH BRIGGS,

                              Plaintiff,

       -v-
                                                              CIVIL ACTION NO.: 19 Civ. 9776 (SLC)

                                                                     OPINION AND ORDER
ANDREW SAUL, Commissioner of Social Security,

                              Defendant.


SARAH L. CAVE, United States Magistrate Judge:

                                     I.     INTRODUCTION

       Plaintiff Joseph Briggs (“Mr. Briggs”) commenced this action pursuant to Section 205(g)

of the Social Security Act (the “Act”), as amended, 42 U.S.C. § 405(g). He seeks review of the

decision by the Commissioner (the “Commissioner”) of the Social Security Administration

(“SSA”), denying his application for Supplemental Security Income (“SSI”) and Disability Insurance

Benefits (“DIB”) under the Act. Mr. Briggs contends that the decision of the Administrative Law

Judge dated October 29, 2018 (the “ALJ Decision”) was erroneous, not supported by substantial

evidence, and contrary to law, and asks the Court to (a) reverse the Commissioner’s decision for

the calculation and award of benefits, or (b) remand for a new hearing to reconsider the

evidence.

       The parties have cross-moved for judgment on the pleadings pursuant to Federal Rule of

Civil Procedure 12(c). On April 29, 2020, Mr. Briggs filed a motion for judgment on the pleadings

(ECF No. 12) (“Mr. Briggs’s Motion”), and on July 20, 2020 the Commissioner cross-moved (ECF




                                                1
           Case 1:19-cv-09776-SLC Document 26 Filed 02/26/21 Page 2 of 40




No. 17) (the “Commissioner’s Motion”). For the reasons set forth below, Mr. Briggs’s Motion

(ECF No. 12) is GRANTED and the Commissioner’s Motion (ECF No. 17) is DENIED.

                                              II.      BACKGROUND

         A. Procedural History

         On April 9, 2016, Mr. Briggs filed an application for DIB1 and SSI benefits, 2 alleging that he

had been unable to work since December 31, 2011. (SSA Administrative Record (“R.”) 178–207

(ECF No. 9)). On June 21, 2016, the SSA denied Mr. Briggs’s application, finding that he was not

disabled. (R. 87–106). On October 11, 2016, Mr. Briggs filed a written request for a hearing

before an ALJ. (R. 116). On September 26, 2018, he appeared before ALJ Kieran McCormack for

an evidentiary hearing, and amended his alleged onset date to April 1, 2016. (R. 56–86).

         On October 29, 2018, ALJ McCormack issued a decision finding that Mr. Briggs was not

disabled under the Act. (R. 1–19). Although he found that Mr. Briggs had five severe impairments

— lumbar disc bulging, medial meniscus tear of left knee, chondromalacia 3 of the right knee,

osteochondral defect 4 of right ankle, and obesity — the ALJ concluded that the severity of Mr.




1
  In order to quality for DIB, one must be both disabled and insured for benefits. 42 U.S.C. § 423(a)(1)(A); 20 C.F.R.
§§ 404.120, 404.315(a). The last date a person meets the insurance requirement is the date by which the claimant
must establish a disability. Mr. Briggs met the insurance requirements through September 30, 2018, and thus his
disability must have begun on or before that date to quality for DIB. (R. 6).
2
  SSI, unlike DIB, has no requirement of being insured for benefits, but requires a showing of financial need. 20 C.F.R.
§ 416.202. The definition of disability is the same for both DIB and SSI, but the onset date for SSI is the date the
claimant filed an application for benefits, and the benefits are limited to that date forward.
3
  Chondromalacia is the softening and breakdown of the tissue (cartilage) on the underside of the patella. Pain
results when the knee and the femur rub together. Dull, aching pain and/or a feeling of grinding when the knee is
flexed may occur.            See Knee Pain (Chondromalacia Patella), Cleveland Clinic (Oct. 6, 2014),
https://my.clevelandclinic.org/health/diseases/15607-knee-pain-chondromalacia-patella.
4
  An osteochondral defect refers to a focal area of damage that involves both the cartilage and a piece of underlying
bone. These can occur from an acute traumatic injury to the knee or an underlying disorder of the bone. See
Chodral/Osteochondral Defect, Stanford Health Care, https://stanfordhealthcare.org/medical-conditions/bones-
joints-and-muscles/chondral-osteochondral-defect.html (last visited Feb. 24, 2021).

                                                           2
          Case 1:19-cv-09776-SLC Document 26 Filed 02/26/21 Page 3 of 40




Briggs’s impairments did not meet or medically equal the requisite criteria for a finding of

disability. (R. 8).

        On September 4, 2019, the SSA Appeals Council denied Mr. Briggs’s request for review of

ALJ McCormack’s decision. (R. 20–27). On October 23, 2019, Mr. Briggs filed the Complaint in

this Court. (ECF No. 1). Mr. Briggs argues that ALJ McCormack failed to appropriately apply the

treating physician rule, improperly weighed the medical evidence, and failed to properly evaluate

his subjective allegations. (ECF No. 13).

        Mr. Briggs raises two points in his Motion: (1) that the ALJ failed to properly weigh the

medical opinion evidence in determining Mr. Briggs’s RCF; and (2), that the ALJ failed to properly

evaluate Mr. Briggs’s subjective allegations. (ECF No. 13). The Commissioner argues that the

decision is supported by substantial evidence. (ECF No. 18).

        B. Factual Background

                1.     Non-medical evidence

        Mr. Briggs was born in 1974 and was 41 years old on April 1, 2016, his alleged disability

onset date. (R. 13). He has a high school education and engaged in past relevant work as a

children’s institution attendant. (R. 13). Mr. Briggs lives with his mother, whom he testified helps

him “a lot” and cooks for him. (R. 79). He tries to do “little things” around the house, but testified

that he does not help often because he cannot lift much weight. (R. 81).

        Mr. Briggs testified that he usually starts his day with physical therapy stretches, because

his pain is worse in the morning; afterwards, he showers and gets ready by himself. (R. 79). Then,

Mr. Briggs said that he likes to read or go fishing, which he cannot do “for too long” and then

goes home to watch television or read. (R. 79). During these activities, Mr. Briggs must change


                                                  3
          Case 1:19-cv-09776-SLC Document 26 Filed 02/26/21 Page 4 of 40




positions, place a pillow between his knees, or do physical therapy stretches. (R. 79). Sometimes,

his sister will take him for a drive or dinner to get out of the house, but they have “to keep

stopping” for him along the way. (R. 79–80). Mr. Briggs does not drive himself or use public

transportation, but uses medical transportation as necessary. (R. 80).

                 2.       Medical evidence

                          a.       Dr. Julia Kaci, SSA consultative internal medicine examiner

        On June 9, 2016, Dr. Julia Kaci conducted a consultative internal medicine examination in

connection with Mr. Briggs’s SSA application. (R. 368). His chief complaint at the time of this

appointment was back pain subsequent to a 2002 car accident 5 and left knee pain despite a

recent surgery to stabilize the patella. (R. 368). Mr. Briggs rated his back pain as an 8–9 on a

scale of 10, and explained that the pain was worse when bending, sitting, and standing for more

than 30 minutes. (R. 368). He told Dr. Kaci that he cooks once a week, does not do any cleaning

because he cannot bend down, does laundry and shopping once a week, and is able to take care

of his personal hygiene. (R. 369). Mr. Briggs also stated that he liked to watch television, read,

and go out to dinner. (R. 369).

        Dr. Kaci’s physical examination revealed that Mr. Briggs was not in acute distress, but had

a “very guarded” gait and could not walk on his heels and toes without difficulty. (R. 369). Dr.

Kaci also noted that when Mr. Briggs walked, his left patella shifted laterally and that he was only

able to squat one-third of the way down. (R. 369).




5
 In 2002, Mr. Briggs injured his back and neck in a car accident. After the accident, Mr. Briggs underwent a spinal
fusion at White Plains Hospital. (R. 368). Records related to this injury and surgery are not part of the record as
they are outside of the time period considered for Mr. Briggs’s claims.

                                                         4
         Case 1:19-cv-09776-SLC Document 26 Filed 02/26/21 Page 5 of 40




       Dr. Kaci’s musculoskeletal exam of Mr. Briggs’s cervical spine showed full flexion and

extension, lateral extension bilaterally, and full rotary movement bilaterally. (R. 370). The

lumbar spine exam showed flexion of 60 degrees, extension of 25 degrees, full lateral flexion

bilaterally and full rotary movement bilaterally. (R. 370). The straight leg raise was positive at

45 degrees in supine position bilaterally, and negative in a sitting position; Mr. Briggs had full

range of motion in his shoulders, elbows, forearms and wrists, hips, knees and ankles bilaterally.

(R. 370). Dr. Kaci noted that Mr. Briggs’s left knee was is full but painful, and that the knee was

enlarged and very unstable on palpation. (R. 370).

       Dr. Kaci diagnosed Mr. Briggs with chronic lower back pain, chronic neck pain, and left

knee instability, with a “stable” prognosis. (R. 371). Based on Mr. Briggs’s medical history and

her exam, Dr. Kaci concluded in her medical source statement that Mr. Briggs had “moderate

limitations to standing, sitting, walking, bending, lifting, carrying, pushing and pulling, and

marked limitations to kneeling and squatting and going up and down the stairs.” (R. 371).

                      b.      Dr. Richard Weinstein

       Dr. Richard Weinstein, an orthopedist, treated Mr. Briggs for his lower back and joint pain

at White Plains Hospital from at least December 2014 through the date of the ALJ Decision.

(R. 423, 542).

       On December 9, 2016 Mr. Briggs saw Dr. Weinstein for continued lower back pain that

was not relieved with home exercises or medication. (R. 424). The pain was disrupting his sleep

and causing him radiating pain, numbness and tingling. (R. 424). Dr. Weinstein’s physical exam

revealed moderate tenderness of the left sciatic notch and moderate limitation to range of

motion with discomfort of the lumbar spine. (R. 424). Dr. Weinstein’s impression was that Mr.


                                                5
         Case 1:19-cv-09776-SLC Document 26 Filed 02/26/21 Page 6 of 40




Briggs suffered from lower back pain with left radiculopathy. (R. 424). He noted that Mr. Briggs

needed left knee surgery and prescribed physical therapy for Mr. Briggs’s back pain. (R. 424).

       On January 6, 2017 Mr. Briggs returned to Dr. Weinstein and report continued pain in his

lower back and left knee. (R. 415). The physical examination revealed Mr. Briggs’s limited range

of motion in his lumbar spine (flexion: 60 degrees (normal is 90 degrees); extension: 20 degrees

(normal is 30 degrees); bilateral rotation: 20 degrees (normal is 30 degrees)). (R. 415). Mr. Briggs

had both paraspinal tenderness and spasm on palpation, especially at the extremes. (R. 415).

The left knee exam revealed a slightly decreased range of motion with significant subluxation of

the patella and slight weakness of quadricep muscles. (R. 416). Dr Weinstein’s impression and

plan remained unchanged from the December 2017 appointment. (R. 416).

       On February 13, 2017, Mr. Briggs saw Dr. Weinstein for worsening pain and swelling in his

left knee and lower back pain, and stated that he was beginning to experience pain in his right

knee and right ankle. (R. 417). Dr. Weinstein concluded that Mr. Briggs required left knee surgery

and prescribed physical therapy for Mr. Briggs’s lower back pain. (R. 418).

       On September 5, 2017, Mr. Briggs saw Dr. Weinstein for lower back pain and worsening

right ankle pain, especially when walking or twisting. (R. 429). Dr. Weinstein’s ankle exam

revealed no swelling or instability, but limited range of motion (dorsiflexion: 10 degrees (normal

is 20 degrees); plantar flexion: 20 degrees (normal is 50 degrees), abduction: 10 degrees (normal

is 20 degrees), adduction: 5 degrees (normal is 10 degrees)). (R. 430). Mr. Briggs was also

“markedly tender on the lateral collateral ligament.” (R. 430). Dr. Weinstein diagnosed a right

lateral ankle sprain and ordered an MRI of the right ankle. (R. 430).




                                                 6
         Case 1:19-cv-09776-SLC Document 26 Filed 02/26/21 Page 7 of 40




       The September 12, 2017 MRI Report of Mr. Briggs’s right ankle revealed a partial tear of

the anterior talofibular ligament, partial tear of third ligament, and defects and a cyst on the

medial aspect of the dome of the talus. (R. 428). On September 19, 2017, Dr. Weinstein saw Mr.

Briggs for continued right ankle pain and to discuss the MRI. (R. 502). The physical exam of the

right ankle showed no swelling, but some tenderness of lateral gutter; Mr. Briggs had

approximately full range of motion in the right ankle, with slight discomfort at the extreme.

(R. 502). Dr. Weinstein explained that the MRI showed a partial tear of the ATF ligament, a large

osteochondritis dissecans of the medial aspect of the talar dome and medial malleolus. (R. 503).

Dr. Weinstein directed Mr. Briggs to try physical therapy to increase the right ankle range of

motion and to build strength. (R. 503). Mr. Briggs was told to avoid high impact on the right

ankle, and to come back in six weeks for a reevaluation. (R. 503). Dr. Weinstein noted that if the

issues persisted, they would need to consider surgical intervention. (R. 503).

       On December 4, 2017, Dr. Weinstein saw Mr. Briggs to assess continued lower back and

right ankle pain. (R. 484). Dr. Weinstein noted that Mr. Briggs had not been to physical therapy

because he ran out of insurance-covered appointments. (R. 484). The lower back exam revealed

mild tenderness and spasms of paraspinal muscles, with limited range of motion and discomfort

at the extremes. (R. 484). The right ankle exam showed no swelling, mild tenderness of lateral

gutter, and approximately full range of motion with slight discomfort at extremes. (R. 485). Dr.

Weinstein also reviewed x-rays of the lumbar spine, which showed a slight loss of normal

curvature. (R. 485). Dr. Weinstein’s impression was that Mr. Briggs had a right lateral ankle




                                                7
            Case 1:19-cv-09776-SLC Document 26 Filed 02/26/21 Page 8 of 40




sprain with OCD lesion 6 and continued pain and chronic lower back pain with mild right

radiculopathy. (R. 485). Dr. Weinstein directed Mr. Brigs to continue his home exercise program,

to avoid high-impact activity, and to follow up for possible steroid injection in lower back.

(R. 485).

        On December 20, 2017, Mr. Briggs saw Dr. Rahman, a colleague of Dr. Weinstein’s at

White Plains Hospital, for an initial evaluation of his lower back pain. (R. 468). Dr. Rahman’s

evaluation revealed tenderness in Mr. Briggs’s lumbar, sacroiliac, and thoracic spines; his tested

ranges of motion were all abnormal, but with normal muscle strength. (R. 468). Dr. Rahman

noted that Mr. Briggs had lower facet tenderness on extension and rotation, that his bending,

rotation and extension were limited due to increased discomfort and that he had tender points

along the thoracolumbar and lumbosacral paraspinal areas. (R. 469). On January 8, 2018, Dr.

Rahman gave Mr. Briggs a caudal epidural steroid injection for the lower back pain. (R. 466).

        On January 15, 2018, Mr. Briggs saw Dr. Weinstein and reported pain in his right knee.

(R. 489). The physical examination demonstrated limited range or motion in the right knee

(flexion: 125 degrees (normal is 135 degrees); 0 degrees extension (normal is 0)), marked

tenderness in the medial joint line and lateral joint line as well as fat pad tenderness, but with no

instability and normal patella tracking. (R. 489). Dr. Weinstein ordered an MRI to rule out a




6
  An osteochondral lesion of the talus (OLT) is an area of abnormal, damaged cartilage and bone on the top of the
talus bone (the lower bone of the ankle joint). This condition is also known as osteochondritis dissecans (OCD) of
the talus or a talar osteochondral lesion (OCL). See Osteochondral Lesion of the Talus (OLT), Massachusetts General
Hospital, https://www.massgeneral.org/orthopaedics/foot-ankle/conditions-and-treatments/ocd-osteochondral-
defect (last visited Feb. 24, 2021).

                                                        8
         Case 1:19-cv-09776-SLC Document 26 Filed 02/26/21 Page 9 of 40




meniscus tear, and noted that they would consider an injection, but if the MRI showed a tear Mr.

Briggs might need surgery. (R. 490).

       On February 7, 2018, Mr. Briggs saw Dr. Weinstein for his lower back, right knee, and right

foot pain. (R. 454). He told Dr. Weinstein that his lower back pain was a little better with

injections he received from Dr. Rahman. (R. 454). Dr. Weinstein’s exam of the right knee showed

patellofemoral crepitus, slight tenderness medially but minimum tenderness laterally and no

instability. (R. 454). Mr. Briggs had limited range of motion (flexion to 120 degrees) and had pain

on full flexion. (R. 454). Dr. Weinstein noted that Mr. Briggs still needed to obtain an MRI of the

right knee. (R. 455).

       Mr. Briggs’s February 14, 2017 MRI on his right knee revealed moderate joint effusion and

small multiloculate cystic structure extending to the posterior aspect of Hoffa's fat pad, abnormal

thinning of cartilage consistent with osteoarthritic change; prominent trochlea of lateral femoral

condyle and mild lateral subluxation of patella, fissure on cartilage consistent with bone marrow

edema, and signs of friction syndrome from abnormal patellar tracking. (R. 461–62).

       On April 24, 2018, Mr. Briggs saw Dr. Weinstein for his right ankle and right knee pain.

(R. 531). Mr. Briggs stated that he had some improvement in his pain with physical therapy and

home exercises. (R.531). The physical examination of the right knee revealed joint line

tenderness limited range of motion (120 degrees flexion) and mild crepitus (grating sound on

joint movement). (R. 531). Dr. Weinstein explained that the MRI showed no meniscus tear, but

did reveal mild joint effusion, thinning of condyle, and soft tissue edema consistent with friction

syndrome. (R. 532). Dr. Weinstein’s physical examination of the right ankle revealed tenderness

laterally but not medially and approximately full range of motion with discomfort at extremes.


                                                9
        Case 1:19-cv-09776-SLC Document 26 Filed 02/26/21 Page 10 of 40




(R. 532). Dr. Weinstein’s impression was that Mr. Briggs had continued right knee pain with mild

arthritic changes and inflammation of the medial fat pad and chronic right lateral ankle sprain

with history of OCD lesion and continued symptoms. (R. 532). His plan was a cortisone injection

for the right knee and continued home exercises and physical therapy. (R.532).

       On April 24, 2018, Mr. Briggs also saw Dr. Rahman for a follow up appointment after

receiving a facet block for his lower back pain. (R. 525). Mr. Briggs explained that the block had

helped significantly, but that the pain had returned. (R. 525). Dr. Rahman noted that a second

block was planned, after which he would ask Mr. Briggs to consider therapeutic radiofrequency

ablations. (R. 525). Dr. Rahman’s physical examination revealed tenderness of the lumbar,

sacroiliac and thoracic spines, and all abnormal ranges of motion, with normal muscle strength.

(R. 525). Dr. Rahman noted that Mr. Briggs’s bending, rotation and extension were limited due

to increased discomfort. (R. 526).

       On June 27, 2018, Mr. Briggs saw Dr. Weinstein to follow up for his right foot and right

ankle pain, which he felt when walking. (R. 542). Dr. Weinstein’s physical exam of the right ankle

revealed no significant welling, tenderness laterally but not medially, and slightly decreased

range of motion. (R. 544). Dr. Weinstein’s impression was that Mr. Briggs had worsening right

ankle pain with OCD and directed Mr. Briggs to follow up in four weeks to consider an injection

for the right ankle. (R. 544–45).

                      c.      Dr. Lauren Redler

                                     i.   Office visits pre-surgery

       Dr. Lauren Redler, an orthopedic surgeon at Columbia Doctors, conducted Mr. Briggs’s

left knee reconstruction surgery and treated Mr. Briggs before and after the operation. On


                                                10
        Case 1:19-cv-09776-SLC Document 26 Filed 02/26/21 Page 11 of 40




February 13, 2017, Mr. Briggs saw Dr. Lauren Redler for a second opinion as to whether his left

knee needed additional surgery. (R. 440). At this appointment, Dr. Redler noted that Mr. Briggs’s

left patella dislocated at full extension and was tender to palpation. (R. 438). Diagnostic imaging

reveled significant lateral patellar translation. (R. 438). Her impression was that Mr. Briggs had

chronic patellar instability with x-ray findings concerning for advanced patellofemoral

osteoarthritis. (R. 439). Dr. Redler planned to schedule an MRI to evaluate chondral surfaces of

Mr. Briggs’s left patella, and noted that he would “clearly will need surgical revision.” (R. 439).

       On March 1, 2017, Dr. Redler saw Mr. Briggs on review of his MRI. (R. 436). She diagnosed

Mr. Briggs with left patellar instability with patellofemoral osteoarthritis in the medial meniscus

and discussed the treatment options with Mr. Briggs, including various surgical options, which

Dr. Redler planned to discuss with colleagues. (R. 437).

                                    ii.   Impairment questionnaire

       On April 6, 2017, ahead of the April 19, 2017 reconstructive surgery, Dr. Redler completed

an impairment questionnaire for Mr. Briggs’s use in connection with his benefits applications.

(R. 410–14).

       Dr. Redler had seen Mr. Briggs twice before completing the questionnaire, on February

13, 2017 and March 2, 2017. (R. 410). She noted her diagnosis as left knee recurrent patellar

instability; degenerative joint disease, and a left knee medial meniscus tear. (R. 410). As

laboratory support for her diagnosis, Dr. Redler cited Mr. Briggs’s positive patellar apprehension

test, increased lateral patellar tilt and translation, positive Apley’s grind (meniscus), positive

patellar grind, positive medial McMurrary’s test, MRI confirmed medial meniscus tear, subluxed




                                                 11
        Case 1:19-cv-09776-SLC Document 26 Filed 02/26/21 Page 12 of 40




patella and full thickness chondral wear of the patella and trochlea. (R. 410). She opined that

she expected the condition to last at least twelve months. (R. 410).

       She described the nature of Mr. Briggs’s pain as constant, sharp, with acute flare ups in

the left knee, and aggravated by twisting, stairs, prolonged sitting, pivoting, and kneeling.

(R. 411). She noted that left knee reconstruction surgery was scheduled for April 19, 2017.

(R. 411).

       As for work limitations, Dr. Redler opined that in an eight-hour workday, Mr. Briggs could

sit with his knee extended and leg elevated for three to four hours and could stand or walk for

less than an hour. (R. 412). She further stated that it was medically necessary for Mr. Briggs to

avoid sitting for an eight-hour day, that he needed fifteen minutes before he could return to a

seated position, and that he must elevate his leg to waist level while sitting for prolonged periods

of time. (R. 412).

       As to exertional limitations, Dr. Redler found that Mr. Briggs could frequently lift and carry

up to ten pounds, occasionally 10–20 pounds, but never more than 20, he could frequently grasp

objects, and he could also use his hands, fingers and arms for reaching overhead. (R. 412).

Finally, Dr. Redler stated that Mr. Briggs would be absent more than three times a month.

(R. 414). Dr. Redler noted on the questionnaire that these opinions applied to Mr. Briggs’s post-

operation recovery period. (R. 414).

                                   iii.   Surgery and post-surgery office visits

       On April 9, 2017, Dr. Redler performed a left knee arthroscopy, partial medial

meniscectomy, an arthrotomy with patellofemoral arthroplasty, and a revision MPFL/MQTFL

reconstruction with quadriceps autograft. (R. 443–53).


                                                12
        Case 1:19-cv-09776-SLC Document 26 Filed 02/26/21 Page 13 of 40




       The record includes three post-operation follow up appointments, on May 8, 2017, June

15, 2017 and August 2, 2017. (R. 432–35). At the May 8, 2017 appointment, Dr. Redler noted

that Mr. Briggs was doing well three weeks post-surgery and had started physical therapy at

home. (R. 435). She found the left patella stable, but swollen as expected, and directed Mr.

Briggs to start weight bearing as tolerated. (R. 435).

       On June 15, 2017, Mr. Briggs had no swelling, his left patella was still stable, and he

demonstrated an increased range of motion. (R. 434). Dr. Redler noted that he should start

advancing his physical therapy for strength building, and that she expected him to be able to go

to the gym in next month, with normal lifting routine in four months. (R. 434).

       On August 2, 2017, the last post-surgery appointment, Mr. Briggs was “doing excellent.”

(R. 432). Dr. Redler noted that she was going to try to get new physical therapy prescription to

assist with Mr. Briggs’s continued quad and hip weakness, but that he had no restrictions as to

his left knee post-surgery. (R. 432).

                       d.     Dr. Nina Spooner, SSA consultative orthopedist

       On May 21, 2018, nearly two years after Mr. Briggs was examined by SSA internal

medicine consultant Dr. Kaci, Dr. Nina Spooner conducted a consultative orthopedic examination

in connection with Mr. Briggs’s application for SSA benefits. (R. 507–17).

       At this exam, Mr. Briggs stated that his chief complaints were pain in his lower back, left

knee, and right foot. (R. 507). Dr. Spooner then reviewed Mr. Brigg’s medical history, including

his 2002 car accident and subsequent spinal fusion. (R. 507). She noted that post-operation, Mr.

Briggs continued to experience increasing back pain, which was only mildly relieved by spinal

injections and physical therapy. (R. 507).


                                                13
        Case 1:19-cv-09776-SLC Document 26 Filed 02/26/21 Page 14 of 40




       Mr. Briggs also explained to Dr. Spooner his history of pain in and injury to his left knee;

he stated that since the second left knee surgery, he no longer had patella dislocations, but still

had persistent pain and weakness and had difficulty with stairs. (R. 507). Mr. Briggs also

explained that he had an MRI done on his right knee, which showed a sprain or contusion, and

planned to get injections. (R. 507). The MRI on his right ankle showed a loss of cartilage and

which was diagnosed as an osteochondral defect. (R. 507).

       Mr. Briggs told Dr. Spooner that the pain in his right foot and ankle was a 10 on a scale of

10, and rated his lower back and left knee pain on a level of 8–9 out of 10 for most of the day.

(R. 507–08). He stated that the pain disrupted his sleep and radiated down the back of his legs

and caused stiffness. (R. 508). He also explained that he experienced intense right knee pain and

occasional neck pain. (R. 508).

       Dr. Spooner then noted Mr. Briggs’s alleged limitations based on his pain. Mr. Briggs

explained that because of his pain, he could not sit or stand longer than 20 minutes and could

not walk further than half a block. (R. 508). He stated that he had difficulty cooking because he

could not stand for prolonged times, and that he could not do house cleaning that required

bending and could not do the walking or heavy lifting required to get groceries. (R. 509). He

explained that when he does cook and clean, needs to take lots of breaks, although he could still

shower and dress himself. (R. 509).

       Dr. Spooner reviewed Mr. Briggs’s 2016 SSA evaluation and a spinal x-ray from June 2016

and next conducted her physical examination. (R. 508). Dr. Spooner noted that Mr. Briggs

appeared to be in moderate distress with pain, and that his gait was slow and antalgic. (R. 509).




                                                14
        Case 1:19-cv-09776-SLC Document 26 Filed 02/26/21 Page 15 of 40




Mr. Briggs declined toe and heel walking or squatting, and got on and off the examination table

slowly. (R. 509).

       The examination of Mr. Briggs’s cervical spine showed full flexion and extension with no

trigger points. (R. 509). The thoracic and lumbar spine exam revealed flexion to 40 degrees,

extension to 10 degrees, lateral flexion to 20 degrees bilaterally and rotation 20 degrees

bilaterally. (R. 510). There was no tenderness or spasms, and no trigger points. (R. 510).

Examination of Mr. Briggs’s lower extremities revealed that hip rotations that caused back pain,

right knee flexion at 100 degrees and left knee flexion at 110 degrees. (R. 510). He had full range

of motion in both ankles, no muscle atrophy, no joint effusion, and no instability. (R. 510).

       Dr. Spooner diagnosed Mr. Briggs with chronic pain, low back, both knees and right foot,

right knee pathology, osteochondral defect, status post back and knee surgeries, with a “fair”

prognosis. (R. 510). Dr. Spooner opined in her medical source statement that Mr. Briggs had

marked limitations for kneeling and squatting and moderate limitations for sitting, standing,

walking, climbing stairs, bending, lifting and carrying. (R. 510).

       As part of the same assessment, Dr. Spooner completed a “check box” questionnaire (the

“Check Box Questionnaire”) detailing the limitations caused my Mr. Briggs’s impairments.

(R. 512). In the Check Box Questionnaire, Dr. Spooner opined that Mr. Briggs could never carry

or lift up to ten pounds; she supported this opinion with the statement, “claimant has chronic

back and bilateral knee pain. He has chronic right foot and ankle pain. Lifting and carrying are

going to increase claimant's pain.” (R. 512). Dr. Spooner stated that Mr. Briggs could not sit for

20 minutes, stand for 20 minutes, or walk for 10 minutes at one time; he could sit a total of two

hours in and eight-hour workday, stand for one hour and walk for one hour. (R. 513). Dr. Spooner


                                                 15
        Case 1:19-cv-09776-SLC Document 26 Filed 02/26/21 Page 16 of 40




explained, “claimant is lying down for rest of 8 hours.” (R. 513). Dr. Spooner supported this

opinion by stating, “claimant has chronic back bilateral knee and right foot and ankle pain. This

pain prevents him from doing any substantial sitting, standing or walking.” (R. 513).

       Dr. Spooner assessed that Mr. Briggs could occasionally reach and handle, but could never

push or pull, because “claimant has chronic pain in his back, both his knees and in his right foot

and ankle. He can’t do sustained sitting or standing or tasks requiring sustained sitting or

standing. Claimant also has history of lumbar spine surgery and should not be doing pushing or

pulling, would cause back pain and overuse of his back.” (R. 514). Mr. Briggs could never use

foot controls because “claimant has a cartilage and bone defect in his right ankle causing chronic

pain. He has chronic bilateral knee pain and moderate limitation of range of motion of both

knees.” (R. 514). Further, he could never: climb stairs or ramps, ladders or scaffolds, balance,

stoop, kneel crouch or crawl because “claimant can’t balance himself safely all the time due to

chronic back, bilateral knee and right ankle and food pain, and also due to the limitation of range

of motion of his back and knees. He can’t support himself on his knees.” (R. 515).

       Dr. Spooner stated that Mr. Briggs could occasionally tolerate dust and fumes, never

unprotected heights, moving mechanical parts, operating a motor vehicle, humidity and wetness,

extreme cold or heat or vibrations because “claimant cannot do the sustained sitting required to

operate a motor vehicle. He cannot operate food pedate adequate to operate a vehicle.

exposure to humidity and extreme temperatures likely to worsen chronic pain.” (R. 516).

       As to activities of daily life, Dr. Spooner explained that Mr. Briggs could not shop, because

he could not walk or lift, and could not travel alone. (R. 517). She stated that he could ambulate,

but could not use public transportation because he could not do the sitting or standing required.


                                                16
        Case 1:19-cv-09776-SLC Document 26 Filed 02/26/21 Page 17 of 40




(R. 517). She opined that he could not handle paper files because he could not handle the sitting

or standing required. (R. 517). Finally, Dr. Spooner opined that these limitations were expected

to or have lasted for at least twelve months, as necessary for a finding of disability under the Act.

(R. 517).

       C. Administrative Proceedings

               1. Hearings before ALJ McCormack

       On September 26, 2018, ALJ McCormack held an initial hearing, at which Mr. Briggs was

represented by counsel. (R. 56–91). The ALJ started the hearing by explaining the importance of

Mr. Briggs’s testimony, the role of the vocational expert, and the general nature of the

proceeding. (R. 58–60).

       Mr. Briggs’s attorney opened by explaining that Mr. Briggs was in a car accident in 2002

that required lumbar spinal surgery. (R. 60). He stated that since the accident and subsequent

surgery, Mr. Briggs’s physical condition progressively deteriorated such that by April of 2016, he

could not perform any work in the national economy. (R. 60). He explained Mr. Brigg’s additional

issues with both knees, his right ankle and right foot. (R. 61–62). At the end of the opening

statement, counsel asked to amend Mr. Briggs’s alleged onset date to April 1, 2016, which ALJ

McCormack granted. (R. 63). Next, ALJ McCormack inquired into Mr. Briggs’s work history and

determined that his past relevant work included his position as a children’s institution attendant.

(R. 67–68).

       The ALJ then asked Mr. Briggs to describe his back symptoms since his alleged onset date.

(R. 71–72). Mr. Briggs explained that his back was in pain “all the time . . . when [he] sleep[s],

when [he] walk[s], when [he] sit[s] down[.]” (R. 72). When asked what he was unable to do


                                                 17
        Case 1:19-cv-09776-SLC Document 26 Filed 02/26/21 Page 18 of 40




because of the pain, he responded that he could not sit down, walk, bend over, or pick up things.

(R. 72). He continued that he could not walk very long without back pain that radiated to his legs,

that he could only sit down for about 20 minutes, and that even laying down was hard, and he

had to put a pillow between his legs. (R. 72). He testified that the pain kept him from sleeping

through the night. (R. 72). Mr. Briggs also explained that his neck, which was also injured in the

2002 car accident, hurt at night and on rotation. (R. 73). Mr. Briggs testified that his left knee is

still painful, despite his surgeries, and that when walking he has to stop to massage his knee due

to the pain, and that at night shooting knee pain wakes him up. (R. 73). As to his right knee, he

testified that he believes he developed pain based on an old injury from when he was 16, and

subsequent use of crutches from his various surgeries. (R. 74–75). Mr. Briggs explained that he

believes the pain in his right foot is also a result of compensating from the injuries to his back and

left knee; he was also diagnosed with an osteochondral defect of the foot. (R. 74).

       ALJ McCormack next briefly inquired into the effect Mr. Briggs’s described symptoms had

on his daily life and everyday activities. When asked to describe his typical day, Mr. Briggs

testified that he usually starts his day with physical therapy stretches, because his pain is worse

in the morning; afterwards, he showers and gets ready by himself. (R. 79). Then, Mr. Briggs said

that he likes to read or go fishing, which he cannot do “for too long” and then goes home to

watch television or read. (R. 79). During these activities, Mr. Briggs must change positions, place

a pillow between his knees, or do physical therapy stretches. (R. 79). Sometimes, his sister will

take him for a drive or dinner to get out of the house, but they have “to keep stopping” for him

along the way. (R. 79–80). ALJ McCormack asked whether Mr. Briggs had a driver’s license, to

which he replied that he used to, but currently does not drive himself or use public


                                                 18
        Case 1:19-cv-09776-SLC Document 26 Filed 02/26/21 Page 19 of 40




transportation, but rather uses the medical transportation as necessary. (R. 80). The ALJ asked

whether Mr. Briggs helped with chores around the house and Mr. Briggs explained that tries to

do “little things” around the house, but that he did not help often because he cannot lift much

weight. (R. 81).

       ALJ McCormack then took testimony from a vocational expert. (R. 82). ALJ McCormack

asked the expert whether there were any jobs in the national economy for a hypothetical

individual that could perform sedentary work, could not climb ladders, ropes, scaffolds, kneel,

squat or crawl, but could occasionally climb ramps and stairs, push and pull, balance, stoop and

crouch. (R. 82). The expert testified that there were jobs available for such an individual, such

as a food and beverage order clerk, charge account clerk, and document preparer. (R. 82–83).

For a second hypothetical, the ALJ added a limitation of a job allowing at least three absences a

month, to which the expert replied there were no such jobs available. (R. 83–84).

               2.      The ALJ Decision

       On October 29, 2018, ALJ McCormack issued his Decision denying Mr. Briggs SSI and DIB

benefits. (R. 1). He held that, “[a]fter careful consideration of all of the evidence, the

undersigned concludes the claimant has not been under a disability within the meaning of the

Social Security Act from April 1, 2016, through the date of this decision.” (R. 5).

       ALJ McCormack followed the five-step disability determination process. As a preliminary

matter, the ALJ found that Mr. Briggs met the insured status requirements for his DIB application

through September 30, 2018. (R. 6). At step one, ALJ McCormack found that Mr. Briggs had not

engaged in substantial gainful activity since his alleged onset date. (R. 6). At step two, the ALJ

found that Mr. Briggs had five severe impairments: lumbar disc bulging; medial meniscus tear of


                                                 19
        Case 1:19-cv-09776-SLC Document 26 Filed 02/26/21 Page 20 of 40




the left knee, status-post arthroscopies in November 2017 and April 2017; chondromalacia of the

right knee; osteochondral defect of the right ankle; and obesity. (R. 6).

       At step three, the ALJ found that Mr. Briggs did not have an impairment or a combination

of impairments that met or medically equaled the severity of one of the listed impairments in the

Act. (R. 8). (The impairments listed in 20 CFR Appendix 1, Subpart P, Part 404 are known as the

“Listings”). The ALJ found that Mr. Briggs’s knee and ankle impairments did not meet or medically

equal Listing 1.02, dysfunction of major joints, Listing 1.04, for disorders of the spine. (R. 8).

       ALJ McCormack assessed Mr. Briggs’s residual functional capacity (his “RFC”) as being able

to perform sedentary work with some limitations. (R. 8). ALJ McCormack concluded that Mr.

Briggs’s “medically determinable impairments could reasonably be expected to cause the alleged

symptoms; however, [his] statements concerning the intensity, persistence and limiting effects

of these symptoms [were] not entire consistent with the medical evidence and other evidence in

the record” because his “allegations of the nature, intensity, persistence [sic] limiting effect of

those symptoms are not consistent with the medical signs, laboratory findings and/or other

evidence of record which limit the capacity for work related activities.” (R. 12).

       ALJ McCormack stated that his RFC finding was supported by the totality of the evidence

and by certain portions of the SSA consulting examiner’s opinions. (R. 12). At step four, ALJ

McCormack found Mr. Briggs unable to perform his past relevant work, but at step five found

that there were jobs in the national economy that plaintiff could perform, such as a food and

beverage order clerk, a charge account clerk, and a document preparer. (R. 13–14).

               3.      The Appeals Council decision




                                                  20
        Case 1:19-cv-09776-SLC Document 26 Filed 02/26/21 Page 21 of 40




       On September 4, 2019, the SSA Appeals Council denied Mr. Briggs’s request for review of

ALJ McCormack’s decision. (R. 20–27).

                                      III.    DISCUSSION

       A. Applicable Legal Standards

               1. Standard of Review

       Under Rule 12(c), a party is entitled to judgment on the pleadings if he establishes that

no material facts are in dispute and that he is entitled to judgment as a matter of law. See

Burnette v. Carothers, 192 F.3d 52, 56 (2d Cir. 1999); Morcelo v. Barnhart, No. 01 Civ. 743 (RCC)

(FM), 2003 WL 470541, at *4 (S.D.N.Y. Jan. 21, 2003).

       The Act provides that the Commissioner’s findings “as to any fact, if supported by

substantial evidence, shall be conclusive.” 42 U.S.C. § 405(g). A court may set aside the

Commissioner’s decision denying SSI benefits if it is not supported by substantial evidence or was

based on legal error. See Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009). Judicial review,

therefore, involves two levels of inquiry. First, the Court must decide whether the ALJ applied

the correct legal standard. See Tejada v. Apfel, 167 F.3d 770, 773 (2d Cir. 1999); Calvello v.

Barnhart, No. 05 Civ. 4254 (SCR) (MDF), 2008 WL 4452359, at *8 (S.D.N.Y. Apr. 29, 2008). Second,

the Court must decide whether the ALJ’s decision was supported by substantial evidence. Id. “In

determining whether substantial evidence exists, a reviewing court must consider the whole

record, examining the evidence from both sides, because an analysis of the substantiality of the

evidence must also include that which detracts from its weight.” Longbardi v. Astrue, No. 07 Civ.

5952 (LAP), 2009 WL 50140, at *21 (S.D.N.Y. Jan. 7, 2009). Substantial evidence is “more than a

mere scintilla. It means such relevant evidence as a reasonable mind might accept as adequate


                                               21
        Case 1:19-cv-09776-SLC Document 26 Filed 02/26/21 Page 22 of 40




to support a conclusion.” Burgess v. Astrue, 537 F.3d 117, 127 (2d Cir. 2008) (internal citations

omitted). The substantial evidence test applies not only to the factual findings, but also to the

inferences and conclusions drawn from those facts. See, e.g., Carballo ex rel. Cortes v. Apfel, 34

F. Supp. 2d 208, 214 (S.D.N.Y. 1999). In determining whether the administrative record contains

evidence to support the denial of claims, the Court must consider the whole record, and weigh

all evidence to ensure that the ALJ evaluated the claim fairly. See, e.g., Brown v. Apfel, 174 F.3d

59, 62 (2d Cir. 1999). The Commissioner, not the Court, resolves evidentiary conflicts and

appraises the credibility of witnesses, including the claimant. See, e.g., Veino v. Barnhart, 312

F.3d 578, 588 (2d Cir. 2002); Clark v. Comm’r of Soc. Sec., 143 F.3d 115, 118 (2d Cir. 1998).

       Disability-benefits proceedings are non-adversarial in nature, and therefore, the ALJ has

an affirmative obligation to develop a complete administrative record, even when the claimant

is represented by counsel. See Lamay v. Comm’r of Soc. Sec., 562 F.3d 503, 508–09 (2d Cir. 2009).

To this end, the ALJ must make “every reasonable effort” to help an applicant get medical reports

from her medical sources. 20 C.F.R. §§ 404.1512(b), 416.912(b). Ultimately, “[t]he record as a

whole must be complete and detailed enough to allow the ALJ to determine the claimant’s

residual functional capacity.” Casino-Ortiz v. Astrue, No. 06 Civ. 155 (DAB) (JCF), 2007 WL

2745704, at *7 (S.D.N.Y. Sept. 21, 2007). When there are inconsistencies, gaps, or ambiguities in

the record, the regulations give the ALJ options to collect evidence to resolve these issues,

including re-contacting the treating physician, requesting additional records, arranging for a

consultative examination, or seeking information from others. 20 C.F.R. §§ 404.1520b, 416.920b.

       The Act authorizes a court, when reviewing decisions of the SSA, to order further

proceedings: “The court shall have power to enter, upon the pleadings and transcript of the


                                                22
          Case 1:19-cv-09776-SLC Document 26 Filed 02/26/21 Page 23 of 40




record, a judgment affirming, modifying, or reversing the decision of the Commissioner of Social

Security, with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g); see Butts v.

Barnhart, 388 F.3d 377, 382 (2d Cir. 2004). If “‘there are gaps in the administrative record or the

ALJ has applied an improper legal standard,’” the Court will remand the case for further

development of the evidence or for more specific findings. Rosa, 168 F.3d at 82–83 (quoting

Pratts v. Chater, 94 F.3d 34, 39 (2d Cir. 1996)). Remand is particularly appropriate where further

findings or explanation will clarify the rationale for the ALJ’s decision. Pratts, 94 F.3d at 39. If,

however, the reviewing court concludes that an ALJ’s determination to deny benefits was not

supported by substantial evidence, a remand solely for calculation of benefits may be

appropriate. See, e.g., Butts, 388 F.3d at 386 (discussing Curry v. Apfel, 209 F.3d 117, 124 (2d Cir.

2000)).

                 2.     Standards for benefit eligibility

          For purposes of SSI and DIB benefits, one is “disabled” within the meaning of the Act, and

thus entitled to such benefits, when she is “unable to engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can be expected

to result in death or which has lasted or can be expected to last for a continuous period of not

less than twelve months.” 42 U.S.C. § 1382c(3)(A). The Act also requires that the impairment be

“of such severity that [the claimant] is not only unable to do his previous work but cannot,

considering his age, education, and work experience, engage in any other kind of substantial

gainful work which exists in the national economy.” 42 U.S.C. § 1382c(3)(B). In reviewing a claim

of disability, the Commissioner must consider: “(1) objective medical facts; (2) diagnoses or

medical opinions based on those facts; (3) subjective evidence of pain and disability testified to


                                                  23
        Case 1:19-cv-09776-SLC Document 26 Filed 02/26/21 Page 24 of 40




by claimant and other witnesses; and (4) the claimant’s background, age, and experience.”

Williams ex rel. Williams v. Bowen, 859 F.2d 255, 259 (2d Cir. 1988).

       Under the applicable regulations, an alleged disability is evaluated under the sequential

five-step process set forth in 20 C.F.R. § 404.1520(a)(4)(i)–(v) and 20 C.F.R. § 416.920(a)(4)(i)–(v).

The Second Circuit has described the process as follows:

       First, the Secretary considers whether the claimant is currently engaged in
       substantial gainful activity. If not, the Secretary next considers whether the
       claimant has a “severe impairment” which significantly limits his physical or
       mental ability to do basic work activities. If the claimant suffers such an
       impairment, the third inquiry is whether, based solely on the medical evidence,
       the claimant has an impairment which is listed in Appendix 1 of the regulations. If
       the claimant has such an impairment, the Secretary will consider him disabled
       without considering vocational factors such as age, education, and work
       experience; the Secretary presumes that a claimant who is afflicted with a “listed”
       impairment is unable to perform substantial gainful activity. Assuming the
       claimant does not have a listed impairment, the fourth inquiry is whether, despite
       the claimant’s severe impairment, he has the residual functional capacity to
       perform his past work. Finally, if the claimant is unable to perform his past work,
       the Secretary then determines whether there is other work which the Claimant
       could perform.

Bush v. Shalala, 94 F. 3d 40, 44–45 (2d Cir. 1996) (quoting Rivera v. Schweiker, 717 F.2d 719, 722

(2d Cir. 1983)).

       At the first four steps, the claimant bears the burden of proof. At the fifth step, the

burden shifts to the Commissioner to demonstrate that there are jobs in the national economy

that the claimant can perform. See, e.g., Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009). In

meeting the burden of proof at the fifth step, the Commissioner can usually rely on the Medical-

Vocational guidelines contained in 20 C.F.R. Part 404, Subpart P, App. 2, known as “the Grid.”

Zorilla v. Chater, 915 F. Supp. 662, 666–67 (S.D.N.Y. 1996).




                                                 24
          Case 1:19-cv-09776-SLC Document 26 Filed 02/26/21 Page 25 of 40




                  3.       Treating Physician Rule 7

         The regulations require the ALJ to give “controlling weight” to “the opinion of a claimant’s

treating physician as to the nature and severity of the impairment . . . so long as it is well-

supported by medically acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with the other substantial evidence in [the] case record.” Burgess, 537 F.3d at 128

(internal citation omitted); accord Green-Younger v. Barnhart, 335 F.3d 99, 106 (2d Cir. 2003);

Correale-Englehart v. Astrue, 687 F. Supp. 2d 396, 426 (S.D.N.Y. 2010). “This preference is

generally justified because treating sources are likely to be ‘the medical professionals most able

to provide a detailed, longitudinal picture’ of a plaintiff’s medical impairments and offer a unique

perspective that the medical tests and SSA consultants are unable to obtain or communicate.”

Correale-Engelhart, 687 F. Supp. 2d at 426 (quoting 20 C.F.R. § 416.927([c])(2)); see 20 C.F.R.

§ 404.1527.

         If the ALJ determines that a treating physician’s opinion is not controlling, he is

nevertheless required to consider the following factors in determining the weight to be given to

that opinion: (1) the length of the treatment relationship and the frequency of examination;

(2) the nature and extent of the treatment relationship; (3) the evidence provided to support the

treating physician’s opinion; (4) the consistency of the opinion with the record as a whole;

(5) whether the opinion is from a specialist; and (6) other factors brought to the Commissioner’s

attention that tend to support or contradict the opinion. 20 C.F.R. §§ 404.1527(c); 416.927(c).



7
  The Court notes that “[i]n March 2017, the Social Security Administration published regulations that effectively
abolished the Treating Physician Rule for claims filed on or after March 27, 2017.” Dorta v. Saul, No. 19 Civ. 2215
(JGK) (RWL), 2020 WL 6269833, at *3 n.8 (S.D.N.Y. Oct. 26, 2020). Under the new regulations the ALJ “will not defer
or give any specific evidentiary weight, including controlling weight, to any medical opinion(s) or prior administrative
medical finding(s), including those from [a claimant’s] medical sources.” 20 C.F.R. §§ 404.1520c(a), 416.920c(a).

                                                          25
        Case 1:19-cv-09776-SLC Document 26 Filed 02/26/21 Page 26 of 40




The ALJ must give “good reasons” for not crediting the plaintiff’s treating physician. 20 C.F.R.

§§ 404.1527(c)(2), 416.927(c)(2); see Snell v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999) (explaining

that Appeals Council had “an obligation to explain” the weight it gave to the opinions of the non-

treating physicians). After considering these factors, the ALJ must fully set forth his reasons for

the weight assigned to the treating physician’s opinion. Burgess, 537 F.3d at 129.

       While the ultimate issue of disability is reserved to the Commissioner, the regulations

make clear that opinions from one-time examining sources that conflict with treating source

opinions are generally given less weight. 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2). See also

Selian v. Astrue, 708 F.3d 409, 419 (2d Cir. 2013) (“ALJs should not rely heavily on the findings of

consultative physicians after a single examination.”); Cabreja v. Colvin, No. 14 Civ. 4658 (VSB),

2015 WL 6503824, at *30 (S.D.N.Y. Oct. 27, 2015) (explaining that opinions of one-time

consultants should not overrule those provided by the treating medical sources unless there are

“serious errors” in treating sources’ opinions). Failing to apply proper weight to a treating

physician’s opinion is reversible error. Greek v. Colvin, 802 F.3d 370, 376 (2d Cir. 2015).

               4.      Assessing claimant’s subjective allegations

       In considering a claimant’s symptoms that allegedly limit his or her ability to work, the ALJ

must first determine “whether there is an underlying medically determinable physical or mental

impairment(s) —i.e., an impairment(s) that can be shown by medically acceptable clinical and

laboratory diagnostic techniques — that could reasonably be expected to produce the claimant’s

pain or other symptoms.” 20 C.F.R. §§ 404.1529(c), 416.929(c). If such an impairment is found,

the ALJ must next evaluate the “intensity, persistence, and limiting effects of the claimant’s

symptoms to determine the extent to which they limit the claimant’s functional limitations.” 20


                                                26
        Case 1:19-cv-09776-SLC Document 26 Filed 02/26/21 Page 27 of 40




C.F.R. §§ 404.1529(c)(1), 416.929(c)(1). To the extent that the claimant’s expressed symptoms

are not substantiated by the objective medical evidence, the ALJ must evaluate the claimant’s

credibility. See Meadors v. Astrue, 370 F. App’x 179, 183–84 (2d Cir. 2010); Taylor v. Barnhart,

83 F. App’x 347, 350–51 (2d Cir. 2003).

       Courts have recognized that “the second stage of [the] analysis may itself involve two

parts.” Sanchez v. Astrue, No. 07 Civ. 931 (DAB), 2010 WL 101501, at *14 (S.D.N.Y. Jan. 12, 2010).

“First, the ALJ must decide whether objective evidence, on its own, substantiates the extent of

the alleged symptoms (as opposed to the question in the first step of whether objective evidence

establishes a condition that could ‘reasonably be expected’ to produce such symptoms).” Id.

“Second, if it does not, the ALJ must gauge a claimant’s credibility regarding the alleged

symptoms by reference to the seven factors listed [in 20 C.F.R. §§ 404.1529(c)(3), 416.929(c)(3)].”

Id. (citing Gittens v. Astrue, No. 07 Civ. 1397 (GAY), 2008 WL 2787723, at *5 (S.D.N.Y. June 23,

2008)). If the ALJ does not follow these steps, remand is appropriate. Id. at *15.

       When a claimant reports symptoms that are more severe than medical evidence alone

would suggest, SSA regulations require the reviewing ALJ to consider specific factors in

determining the credibility of the claimant’s symptoms and their limiting effects. SSR 96-7p, 1996

WL 374186, at *2 (superseded by SSR 16-3p for cases filed after March 27, 2017). These seven

factors include: (1) an individual’s daily activities; (2) the location, duration, frequency and

intensity of pain or other symptoms; (3) factors that precipitate and aggravate those symptoms;

(4) the type, dosage, effectiveness, and side effects of medication that the individual takes or has

taken to alleviate pain or other symptoms; (5) treatment, other than medication, that the

individual receives or has received for pain or other symptoms; (6) measures other than


                                                27
        Case 1:19-cv-09776-SLC Document 26 Filed 02/26/21 Page 28 of 40




treatment the individual uses or has used to relieve pain or other symptoms; and (7) other factors

concerning the individual’s functional limitations and restrictions due to pain or other symptoms.

See Bush, 94 F.3d at 46 n.4.

       B. Evaluation of the ALJ’s Decision

       The ALJ evaluated Mr. Briggs’s claim pursuant to the five-step sequential evaluation

process and concluded that he was not disabled within the meaning of the Act as of his alleged

onset date. (R. 6). The Court finds that the ALJ failed to properly weigh the medical evidence

concerning whether Mr. Briggs had the capacity to engage in sedentary work, and failed to fully

develop the record, such that a remand for further proceedings is warranted.

       In addition, remand for a further evidentiary hearing is appropriate because the ALJ failed

to apply the proper legal standards in weighing Mr. Briggs’s subjective allegations, in that he

failed to consider all relevant evidence (or, at least failed to explain his implicit rejection of

relevant evidence).

               1. Weight of the medical opinion evidence

                       a. Dr. Lauren Redler

       Mr. Briggs argues that the ALJ improperly afforded Dr. Redler’s opinion “little weight.”

(ECF No. 13 at 15–16). He states that although Dr. Redler only saw him twice before documenting

her opinion, she incorporated the knowledge of the other doctors at White Plains Hospital who

treated Mr. Briggs, and she had substantial knowledge of his case because she reviewed the

results of Mr. Briggs’s MRIs and his medical chart. (Id. at 16).

       The Commissioner responds that the ALJ gave good reasons for giving little weight to Dr.

Redler’s opinion, which was not entitled to controlling weight because it was inconsistent with


                                                 28
        Case 1:19-cv-09776-SLC Document 26 Filed 02/26/21 Page 29 of 40




other substantial record evidence. (ECF No. 18 at 24). Specifically, the Commissioner argues that

Dr. Redler’s “more restricted assessment” is inconsistent with Mr. Briggs’s “reported daily

activities, such as caring for himself independently, performing some basic chores, and going out

to dinner.” (Id.) The Commissioner also argues that Dr. Redler’s opinion is entitled to less weight

because it was based on purported limitations after Mr. Briggs’s left knee surgery, which had not

yet occurred at the time of the opinion. (ECF No. 18 at 25).

       First, the Court finds that Dr. Redler’s assessment was not inconsistent with Mr. Briggs’s

reported daily activities. To the contrary, Mr. Briggs testified to a very limited range of activities

that are entirely consistent with Dr. Redler’s noted limitations. (R. 81). For example, Mr. Biggs

testified that he could not generally assist with household tasks because he cannot lift much

weight (R. 81), and indeed, Dr. Redler found that Mr. Briggs could frequently lift and carry up to

ten pounds, occasionally 10–20 pounds, but never more than 20 pounds. (R. 412). In addition,

Mr. Briggs testified that during the day and in his daily activities he must change positions, place

a pillow between his knees, or do physical therapy stretches. (R. 79). He did say that his sister

would take him for a drive or dinner to get out of the house, but that they had “to keep stopping”

for him along the way. (R. 79–80). Similarly, Dr. Redler opined that in an eight-hour workday,

Mr. Briggs could sit with his knee extended and leg elevated for three to four hours and could

stand or walk for less than an hour. (R. 412). She further stated that it was medically necessary

for Mr. Briggs to avoid sitting for an eight-hour day, that he needed fifteen minutes before he

could return to a seated position; and that he must elevate his leg to waist level while sitting for

prolonged periods of time. (R. 413). Mr. Briggs did not testify to engaging in any daily activities




                                                 29
         Case 1:19-cv-09776-SLC Document 26 Filed 02/26/21 Page 30 of 40




outside of these parameters, thus Dr. Redler’s assessment was consistent with Mr. Briggs’s

reported activities and should not have been a basis for affording her opinion little weight.

        In addition, Dr. Redler’s assessed functional limitations were not inconsistent with Dr.

Spooner’s opinion, when properly considered as a whole. 8 However, Dr. Redler’s opinions were

based on a future event, the upcoming left-knee reconstructive surgery, and thus were based on

her speculation of Mr. Briggs’s post-surgery limitations (albeit with the benefit of his medical

history and imaging), which supports assigning the opinion less weight. But, because the record

demonstrates that Mr. Briggs saw Dr. Redler for several post-surgery appointments, instead of

relying on the brief progress notes only pertaining to his knee surgery,9 ALJ McCormack should

have requested an updated opinion from Dr. Redler. This record development was especially

important because Dr. Redler’s opinion is the only medical opinion evidence in the record that

was based on a full review of Mr. Briggs’s medical history and diagnostic imaging. In light of the

ALJ’s affirmative duty to develop the administrative record, “‘an ALJ cannot reject a treating

physician's diagnosis without first attempting to fill any clear gaps in the administrative record.’”

Burgess, 537 F.3d at 129 (citing Rosa v. Callahan, 168 F.3d 72, 79 (2d Cir. 1999)). This was a clear

gap in the record that ALJ McCormack should have developed before rejecting Dr. Redler’s

opinion as a treating source.




8
  As discussed further below, it was improper for ALJ McCormack to sever Dr. Spooner’s opinion and weigh its parts
separately. (See infa § III.B.1.c).
9
  While noting that the statement was not a “specific functional assessment,” ALJ McCormack nevertheless afforded
“greater weight” to Dr. Redler’s progress note statement that Mr. Briggs was clear to engage in gym exercises than
her opinions as to Mr. Briggs’s functional limitations (which he provided “little weight”), even though they were
supposed to be addressing the same time period. (R. 11–12). The ALJ did not address this inconsistency.

                                                       30
        Case 1:19-cv-09776-SLC Document 26 Filed 02/26/21 Page 31 of 40




                       b. Dr. Julia Kaci

       Mr. Briggs argues that Dr. Kaci’s opinion should not have been afforded significant weight

because she did not have Mr. Briggs’s medical history or imaging records, and that her opinion is

too vague, in that she did not address Mr. Briggs’s specific functional limitations. (ECF No. 13 at

20). Mr. Briggs also avers that even if this weight is appropriate, Dr. Kaci’s finding that Mr. Briggs

was moderately limited in his ability to sit conflicts with the ALJ’s RFC. (Id. at 21).

       The Commissioner argues that Dr. Kaci’s opinion was appropriately afforded significant

weight because it was consistent with the record overall in that it found “only some gait

abnormality,” and noted Mr. Briggs’s reported daily activities such as “caring for himself, going

out to dinner, and periodically cooking, shopping and doing laundry.” (ECF No. 18 at 27). In

response to Mr. Briggs’s contention that the consultative examiners should have been provided

his medical records and imagining results, the Commissioner argues that there is no “blanket

rule” that such evidence be reviewed by a consultative examiner. (Id. at 28).

       Again, the Court must look at Mr. Briggs’s reported daily activities in context. Mr. Briggs

did not represent to Dr. Kaci that he “took care of himself” and could fully participate in activities

such as cooking, shopping and laundry. (R. 369). Rather, Mr. Briggs stated that he “cook[ed]

once a week, [did] not do any cleaning because he cannot bend down . . . [and did] [l]aundry and

shopping once a week,” (R. 369), which are activities that do not contradict his alleged limitations.

The ALJ also failed to note that Dr. Kaci assessed Mr. Briggs in June 2016, and thus her opinion

pre-dates most of the medical record evidence.

       The Commissioner should have provided Dr. Kaci Mr. Briggs’s medical record and imaging

before her consultative examination. While the Commissioner is correct that there is not a


                                                  31
        Case 1:19-cv-09776-SLC Document 26 Filed 02/26/21 Page 32 of 40




“blanket rule” that medical histories be provided to consultative examiners, 20 C.F.R. § 404.1417

and § 416.917 state “[w]e will [] give the examiner any necessary background information about

your condition.” Here, the objective imaging and treatment records were critical information

regarding Mr. Briggs’s conditions. See Burgess, 537 F.3d at 132 (opinions from a consultative

examiner were not substantial evidence when he did “not appear to have read the MRI Report”

and other medical evidence); Jackson v. Colvin, No. 13 Civ. 5655, 2014 WL 4695080, at *20

(S.D.N.Y. Sept. 3, 2014) (finding that ALJ erred by affording “great weight” to an opinion from a

consultative examiner who did not review claimant’s treatment records).

       On remand, the ALJ should consider in particular the appropriate weight to give SSA

consultative examiners’ opinions when such opinions are not based on Mr. Briggs’s full medical

history. In the alternative, the ALJ can request an additional evaluation and provide the examiner

with the relevant medical background.

                       c.     Dr. Nina Spooner

       ALJ McCormack found that the “narrative portion” of Dr. Spooner’s examination report

conflicted with the Check Box Questionnaire, and subsequently assigned those portions separate

weight. (R. 11). The ALJ afforded “significant weight” to Dr. Spooner’s narrative medical source

statements, but “little weight” to her attachedCheck Box Questionnaire that delineated her

assessed functional limitations. (R. 11).

       Mr. Briggs argues that if the ALJ perceived any inconsistencies in Dr. Spooner’s opinion,

the ALJ should have contacted her for a clarification before rejecting the opinion, as the

regulations in fact require. (ECF No. 13 at 22) (citing 20 C.F.R. § 404.1519p and § 416.919p (the

ALJ must resolve inadequate or incomplete findings from a consultative examiner); and 20 C.F.R.


                                               32
        Case 1:19-cv-09776-SLC Document 26 Filed 02/26/21 Page 33 of 40




§ 404.1527(c)(3) and § 416.927(c)(3) (directing that if evidence from examining sources is not

sufficient the medical source will be re-contacted)). The Commissioner argues that Mr. Briggs

has “failed to show any error in the ALJ’s assessment of significant weight to Dr. Spooner’s

narrative post-examination opinion and little weight to Dr. Spooner’s check-box assessment.”

(ECF No. 18 at 30). In addition, the Commissioner argues that the ALJ had no duty to recontact

Dr. Spooner for clarification because he had sufficient evidence on which to evaluate the opinion

as inconsistent with the record. (Id. at 31).

       The Court finds the Commissioner’s arguments unavailing. There is no evidence or case

support to justify ALJ McCormack’s decision to sever portions of Dr. Spooner’s opinion and then

assign higher weight to the portion supporting the RFC, while discounting the portion of the

opinion that assessed greater functional limitations. Notably, Dr. Spooner is an SSA Consultative

examiner, and is familiar with the administration’s regulations and guidelines. (See R. 507). In

his decision, the ALJ specifically noted that because Dr. Spooner was “an examining source with

expertise in orthopedic surgery, [her] opinion is given significant weight.” (R. 11). The ALJ

continued, however, that “little weight is accorded to the opinions noted by Dr. Spooner in the

attached Medicaid Source Statement of Ability to do Work-related Activities (Physical), as they

are grossly inconsistent with Dr. Spooner’s medical source statement opinions.” (R. 11). The ALJ

perceived an inconsistency between the narrative portion of Dr. Spooner’s report, which found

that Mr. Briggs had “moderate” limitations in the ability to lift, carry, sit, stand, walk, bend and

climb stairs, and the Check Box Questionnaire that Mr. Briggs could not lift or carry ten pounds,

and could only sit for 20 minutes at a time. (R. 11).




                                                33
          Case 1:19-cv-09776-SLC Document 26 Filed 02/26/21 Page 34 of 40




         The Court does not find these portions of Dr. Spooner’s opinion “grossly” inconsistent for

several reasons. First, the ALJ stated that Dr. Spooner “only” found moderate limitations, but as

discussed further below (infra § III.B.4), Courts in this district routinely find that a “moderate”

limitation in the ability to sit or stand is consistent with the inability to perform sedentary work,

and thus is not inconsistent with the limitations Dr. Spooner noted as to Mr. Briggs’s ability to

lift, carry, stand, walk, bend and climb stairs.

         Second, the ALJ should have considered Dr. Spooner’s opinion as a whole, in that her

narrative was one element of her opinion, meant to be considered in conjunction with her more

detailed opinions as to functional limitations contained in the Check Box Questionnaire. This is

especially the case when almost every notation on the Check Box Questionnaire is supported

with additional narration from Dr. Spooner with the reasons for the assessed limitation.10 Dr.

Spooner was aware that vague descriptions as to functional limitation alone are insufficient to

constitute substantial evidence, see Curry v. Apfel, 209 F.3d 117, 123 (2d Cir. 2000) (finding a

medical opinion of “impairment is: [l]ifting and carrying moderate; standing and walking, pushing

and pulling and sitting mild” “so vague as to render it useless in evaluating whether [the claimant

could] perform sedentary work”), and thus used the Check Box Questionnaire to specify and

elucidate the more general opinions contained in the narrative portion of her report.



10
  For example, to support her opinion that Mr. Briggs could occasionally reach and handle, but never push or pull,
Dr. Spooner wrote next to the check box “claimant has chronic pain in his back, both his knees and in his right foot
and ankle. He can't do sustained sitting or standing or tasks requiring sustained sitting or standing. Claimant also has
history of lumbar spine surgery and should not be doing pushing or pulling, would cause back pain and overuse of
his back.” (R. 514). Next to her opinion that Mr. Briggs could never climb stairs or ramps, ladders or scaffolds,
balance, stoop, kneel crouch or crawl, Dr. Spooner noted “claimant can't balance himself safely all the time due to
chronic back, bilateral knee and right ankle and food pain, and also due to the limitation of range of motion of his
back and knees. He can't support himself on his knees.” (R. 515). The limited range of motion and evidence of
chronic pain are supported also supported by Dr. Spooner’s physical examination findings (R. 10), and are cross-
corroborated throughout the record.

                                                          34
        Case 1:19-cv-09776-SLC Document 26 Filed 02/26/21 Page 35 of 40




       The ALJ found the check box portions “inconsistent” with the narrative portion, but that

is not the case when the report is read as a whole. The Check Box Questionnaire provides more

detail and should have been interpreted as specifying her opinions in the narrative portion of the

report, not contracting them. On remand, the ALJ should weigh Dr. Spooner’s opinion holistically.

If any perceived inconsistencies persist, the ALJ should request further clarification from or a

follow-up examination by Dr. Spooner.

               2.     Evaluation of Mr. Briggs’s subjective allegations

       Mr. Briggs also contends that the ALJ did not properly evaluate his subjective allegations

regarding his pain. (ECF No. 13 at 24). ALJ McCormack found that while Mr. Briggs’s “medically

determinable impairments could reasonably be expected to cause the alleged symptoms,” his

“statements concerning the intensity, persistence and limiting effects of these symptoms are not

entirely consistent with the medical evidence[.]” (R. 12).

       The Commissioner argues that the ALJ properly evaluated Mr. Briggs’s allegations of his

symptoms and resulting limitations because the record demonstrated that Mr. Briggs had

improved with treatment, surgery on his left knee, and injections for his lower back, and only had

mild right knee and right ankle findings. (ECF No. 18 at 31–32). The Commissioner also states

that the ALJ properly cited Mr. Briggs’s daily activities as evidence of his ability to meet the

exertional demands of sedentary work, and that SSA consultative opinions support the capacity

for sedentary work. (Id. at 32).

       As noted above, when a claimant reports symptoms that are more severe than medical

evidence alone would suggest, the regulations require the ALJ to consider specific factors in

determining the credibility of the claimant’s symptoms and their limiting effects. SSR 96-7p, 1996


                                                35
        Case 1:19-cv-09776-SLC Document 26 Filed 02/26/21 Page 36 of 40




WL 374186, at *2 (superseded by SSR 16-3p for cases filed after March 27, 2017). These seven

factors include: (1) an individual’s daily activities; (2) the location, duration, frequency and

intensity of pain or other symptoms; (3) factors that precipitate and aggravate those symptoms;

(4) the type, dosage, effectiveness, and side effects of medication that the individual takes or has

taken to alleviate pain or other symptoms; (5) treatment, other than medication, that the

individual receives or has received for pain or other symptoms; (6) measures other than

treatment the individual uses or has used to relieve pain or other symptoms; and (7) other factors

concerning the individual’s functional limitations and restrictions due to pain or other symptoms.

See Bush, 94 F.3d at 46 n.4. ALJ McCormack did not analyze these seven factors.

       ALJ McCormack used Mr. Briggs’s limited testimony regarding his daily activities as

evidence that he is not disabled and can perform sedentary work, but failed to develop the record

on the limiting effects of the severe impairments on his daily activities. At the hearing, the ALJ

only asked Mr. Briggs to describe a typical day, he did not ask for any specifics regarding general

activities, did not inquire into the duration of his activities, how his physical impairments limited

those activities, if medication relieved any of his symptoms, or what other measures, if any, Mr.

Briggs used to relieve his pain during such activities. (R. 78–81).

       For example, Mr. Briggs testified that he lives with his mother, who does the cooking, and

that he cannot help with household chores. (R. 79, 81) The ALJ did not inquire if Mr. Briggs ever

cooked (other record evidence indicated that he cooked once a week (see R. 379)), what Mr.

Briggs liked to cook, how long it took to prepare, what he did to limit pain while cooking, nor any

other inquiry that could then support the ALJ’s reliance on this fact to support sedentary work.

Similarly, the ALJ did not inquire into what he did help with around the house, or ask why he was


                                                 36
        Case 1:19-cv-09776-SLC Document 26 Filed 02/26/21 Page 37 of 40




unable to help with chores, especially those that did not require lifting. The ALJ also relied on

the fact that Mr. Briggs stated that he liked to go out to dinner to support the sedentary RFC

(R. 12), but there is no information in the record as to how often he went out to dinner, how long

he could sit or stand once at dinner, and the ALJ did not address the conflicting testimony that

when he did go out in a car, he had to stop multiple times along the way due to his pain. These

stated activities do not demonstrate that Mr. Briggs is not disabled, and it was legal error to fail

to evaluate and discuss the rigor of Mr. Briggs’s daily activities. See Archambault v. Astrue, 09

Civ. 6363, 2010 WL 5829378 *30 (S.D.N.Y. Dec. 13, 2010) (“The ALJ also remarked . . . plaintiff’s

reported activities of daily living, which included self-care, childcare duties, a few household

chores, and some pastimes, indicate that ‘he is not debilitated.’. . . As the ALJ failed to discuss

the rigor of plaintiff’s daily activities and presumed that those activities demonstrated a lack of

disability, she committed legal error” (citations omitted)), adopted by, 2011 WL 649665 (S.D.N.Y.

Feb. 17, 2011). Thus, on remand, the ALJ must engage the required analysis for determining the

credibility of a claimant’s symptoms and their limiting effects as required by 20 C.F.R.

§§ 404.1529(c)(3) and 416.929(c)(3).

               3.      Development of the record

       As noted above, the ALJ failed to develop the record as to Dr. Redler’s treating source

opinion (supra § III.B.1.a), improperly severed portions of Dr. Spooner’s opinion as inconsistent

without first contacting her for clarification (supra § III.B.1.c), and failed to develop the record as




                                                  37
        Case 1:19-cv-09776-SLC Document 26 Filed 02/26/21 Page 38 of 40




to the rigor of Mr. Briggs’s daily activities (supra § III.B.2). On remand, the record must be

developed as to those points.

       In addition, although it is clear from the record that Dr. Weinstein was Mr. Briggs’s

treating orthopedist, his opinion as to Mr. Briggs’s RFC is not in the record and was seemingly not

requested by Mr. Briggs or the ALJ. Given that ALJ McCormack “rejected the [other] treating

physician’s opinion,” he had an “affirmative duty to develop the record fully by obtaining an

opinion from Jackson's current treating physician.” Jackson v. Colvin, No. 13 Civ. 5655 (AJN) (SN),

2014 WL 4695080, at *19 (S.D.N.Y. Sept. 3, 2014); Beller v. Astrue, 12 Civ. 5112 (VB) (PED), 2013

WL 2452168, at *18 (S.D.N.Y. June 5, 2013) (concluding that the relationship between the

treating physician rule and the duty to develop the record required the ALJ to request an RFC

assessment from a treating physician); Peed v. Sullivan, 778 F. Supp. 1241, 1247 (E.D.N.Y. 1991)

(remanding for failure to obtain an opinion from claimant's treating physician).

       On remand, the ALJ should request a medical source statement from Dr. Weinstein

regarding any functional limitations resulting from Mr. Briggs’s impairments.

               4.      Determination of Mr. Briggs’s residual functional capacity

       ALJ McCormack found that Mr. Briggs was capable of performing sedentary work. (R. 8).

Mr. Briggs argues that the RFC finding is not supported by the evidence on which the ALJ

purported to rely. (ECF No. 13 at 18). Specifically, Mr. Briggs notes that the ALJ gave “significant

weight” to the opinion of SSA consultative examiner Dr. Kaci, but that her findings that Mr. Biggs

had “moderate limitations” as to sitting are not consistent with the capacity to perform sedentary

work. (Id.) The Commissioner responds that ALJ McCormack’s RFC finding was supported by

substantial evidence and was properly determined after considering Mr. Briggs’s subjective


                                                38
        Case 1:19-cv-09776-SLC Document 26 Filed 02/26/21 Page 39 of 40




statements, the medical opinions of record the treatment history of record and Mr. Briggs’s

purported activities. (ECF No. 18 at 21–22). The Commissioner points to the ALJ’s finding that

Mr. Briggs’s left knee had improved with surgery, that the medical evidence showed only “mild”

findings as to his lower back, that due to his right ankle, he was only restricted from “high impact

activities” and that he only demonstrated mildly limited range of motion in the right knee. (Id.

22–23). The Commissioner argues further that Dr. Kaci’s assessment of “moderate” limitations

in siting are not inconsistent with sedentary work. (Id. at 28).

       Because the Court has already determined, for the reasons discussed above, that remand

for further evidentiary proceedings is necessary, the Court need not reach this issue. Morales v.

Colvin, No. 13 Civ. 6844 (LGS) (DF), 2015 WL 13774790, at *23 (S.D.N.Y. Feb. 10, 2015) (court

need not reach additional arguments regarding the ALJ’s factual determinations “given that the

ALJ’s analysis may change on these points upon remand”), adopted, 2015 WL 2137776 (S.D.N.Y.

May 4, 2015). On remand, the RFC analysis may change based on further development of the

record, the proper assignment of weight to opinion evidence, and on proper evaluation of Mr.

Briggs’s subjective complaints.

       The Court notes, however, that Courts in this district have found “moderate” limitations

in ability to sit and stand do preclude even sedentary work. Cooper v. Saul, 444 F. Supp. 3d 565,

579 (S.D.N.Y. 2020) (“Here, it is not ‘obvious’ that a mild limitation on sitting ‘translates into a set

number of hours’ [citing Perozzi v. Berryhill, 287 F. Supp. 3d 471, 487 (S.D.N.Y. 2018)] . . . [t]here

is simply insufficient information in [the consultative examiner’s] opinion to allow a finding that

Cooper can sit for a six-hour period.”); Garretto v. Colvin, 2017 WL 1131906, at *21 (S.D.N.Y. Mar.

27, 2017) (“[The consulting physician’s] use of the word ‘moderate’ is vague and provides no


                                                  39
          Case 1:19-cv-09776-SLC Document 26 Filed 02/26/21 Page 40 of 40




support for the ALJ’s conclusion that plaintiff engage in these activities for six hours out of an

eight hour day.”); Richardson v. Astrue, 2011 WL 2671557, at *12 (S.D.N.Y. July 8, 2011)

(consulting doctor’s vague conclusion that “[plaintiff's] ability to sit was ‘mildly to moderately’

impaired . . . provides no support for ALJ's [ ] conclusion that [plaintiff] could perform sedentary

work”).

         The Court also notes that in support of the RFC, the ALJ cited findings as to each impaired

joint but did not discuss the limiting effects of the impairments in combination, nor did the ALJ

address the difference in time between the various medical opinions. On remand, the ALJ should

carefully consider to the cumulative effects, if any, of Mr. Briggs’s severe impairments, and the

change of physical limitations due to the passage of time.

                                        IV.     CONCLUSION

         For the reasons set forth above, Mr. Briggs’s motion for judgment on the pleadings (ECF

No. 12) is GRANTED and the Commissioner’s motion (ECF No. 17) is DENIED. The Commissioner’s

decision denying benefits is vacated, and this matter is remanded to the agency for further

proceedings.

         The Clerk of Court is respectfully directed to close this case.

Dated:          New York, New York
                February 26, 2021
                                                               SO ORDERED




                                                  40
